MEMORANDUM AND ORDER
THEIS, District Judge.
This matter is before the court on the United States’ motion for entry of judgment (Doc. 29). The United States seeks judgment in its favor pursuant to Fed. R.Civ.P. 16(f) and 55 and D.Kan. Rule 213(d) as a sanction for the defendants’ failure to appear at the final pretrial conference scheduled for August 2, 1991.
The court record indicates that Magistrate Reid set the final pretrial conference for August 2, 1991 in a scheduling order entered February 8, 1991. Doc. 19. The defendants filed a motion to continue the pretrial conference on July 29, 1991. Doc. 25. Magistrate Reid denied the motion to continue in an order entered July 29, 1991. Doc. 26. The defendants filed a motion to compel and stay the pretrial conference on August 1, 1991. Doc. 27. The pretrial conference was apparently held on August 2, 1991 without the participation of the defendants.
The court will deny the United States’ motion for entry of judgment. The court does not believe that the sanction of default judgment is appropriate at this time. The defendants had filed a motion for continuance. The defendants, who are proceeding pro se, may have believed that the motion relieved them of their responsibility of attending the pretrial conference. The Magistrate is hereby instructed to reschedule the pretrial conference. The court would entertain another motion for entry of judgment if the defendants again fail to appear at any scheduled pretrial conference.
IT IS BY THE COURT THEREFORE ORDERED that the United States’ motion for entry of judgment (Doc. 29) is hereby denied without prejudice.